Citation Nr: 0811836	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO. 05-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond March 31, 
2004, based on a need for convalescence following right foot 
surgery.

2. Entitlement to an increased rating for an acquired hallux 
valgus of the right great toe, currently evaluated as 20 
percent disabling. 

3. Entitlement to service connection for a left ulnar nerve 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2004 and 2005 rating decisions of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). The April 2004 rating decision granted a 
temporary total rating based on convalescence after right 
foot surgery, effective from January 12, 2004 to 
March 31, 2004. A 10 percent rating was assigned from 
April 2004. The veteran disagreed with the period of 
convalescence and the current appeal ensued. 

By rating decision of August 2004, the 10 percent rating was 
increased to 20 percent, effective from June 2004, for an 
acquired hallux valgus, right great toe, postoperative. By 
rating decision of August 2005, service connection for an 
ulnar nerve disorder was denied. The veteran disagreed with 
these decisions and the current appeals ensued. 

The issue of an increased rating for an acquired hallux 
valgus of the right great toe being REMANDED is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1. A temporary total rating was assigned from January 12, 
2004 through March 31, 2004, based on a need for 
convalescence following right foot surgery.

2. The January 12, 2004, right first metatarsophalangeal 
fusion did not result in severe residuals or otherwise 
necessitate convalescence beyond March 31, 2004.

3. There is no competent medical evidence of record that 
links the veteran's left ulnar nerve disorder to any incident 
of active service. 


CONCLUSIONS OF LAW

1. The criteria for a temporary total rating beyond March 31, 
2004 based on postoperative convalescence following right 
foot surgery have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 
4.30 (2007).

2. Left ulnar nerve disorder was not incurred in or 
aggravated by service.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). 

In a letter dated in March 2002, the veteran was advised in 
accordance with the law regarding his 38 C.F.R. § 4.30 claim. 
An April 2003 letter advised the veteran in accordance with 
the law with regard to service connection for left ulnar 
nerve damage. This advisement was reiterated and amplified as 
to the status of the evidence of record in an April 2007 
supplemental statement of the case.

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess 
March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA inpatient and outpatient treatment 
records, and a June 1996 private medical statement. The 
private medical facility that the veteran indicated treated 
him for his left ulnar nerve damage indicated in June 2005, 
that the medical records referencing the veteran's treatment 
by that facility had been destroyed. There are no known 
additional records to obtain.

The veteran was offered a hearing and testified at a Travel 
Board hearing in February 2008. As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.


Entitlement to an extension of a temporary total disability 
evaluation under 38 C.F.R. § 4.30 beyond March 31, 2004, 
based on a need for convalescence following right foot 
surgery. 

A rating decision dated April 2004, granted a temporary total 
rating for a period of January 12, 2004 to March 31, 2004 
based on the veteran's right foot surgery, performed on 
January 12, 2004. The veteran contends that his temporary 
total rating should be continued past March 31, 2004.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

VA outpatient treatment records show that the veteran was 
seen two weeks status post a fusion of the right first 
metatarsophalangeal joint for a follow-up. He complained of 
some residual pain as his pain medication had run out. 
Physical examination showed the veteran's incision was clean 
and was dry without evidence of infection. The examiner 
removed the sutures and the wound was redressed with sterile 
gauze, Kerlix, and an ace wrap. The examiner indicated that 
the veteran was doing well. The plan was to continue to be 
nonweightbearing on the right for a period of six to ten 
weeks. He was asked to return to the VA orthopedic clinic in 
six weeks with x-rays on arrival. His pain medication was 
refilled at the time of the examination. 

In April 2004, the veteran was seen by VA in the orthopedic 
clinic on an outpatient basis. It was noted that the veteran 
had been nonweightbearing since his right metatarsophalangeal 
fusion in January 2004. He was advanced to applying pressure 
on his heel on his last orthopedic visit (January 22, 2004). 
He related that he had some pain under the first metatarsal 
head. Physical examination revealed no signs of infection, 
with the fusion neurovascularly intact. The x-rays of the 
right foot revealed no evidence of hardware loosening. It 
appeared to have good callous formation. The veteran was sent 
to the foot clinic for evaluation to see if it was 
appropriate to advance to weightbearing. A notation in the 
file indicated that he left after evaluation with the 
examiner and did not present for review with the clinicians 
in the foot clinic. 

Four days later, the veteran was seen in the VA orthopedic 
clinic for a follow-up of his right foot condition. It was 
noted that he had been in hard sole shoes, and weightbearing 
on his heel only. Physical examination revealed the veteran's 
wound was well-healed. There was no evidence of skin 
breakdown. He had no palpable hardware. His fusion was 
clinically solid and his toe was in an excellent position. 
There had been some hypersensitivity around the scar and over 
the medial aspect of the great toe. He had brisk capillary 
refill. The previous x-rays showed two screws in place, 
neither appeared prominent, and the fusion appeared solid 
radiographically as well. The veteran was told to begin 
weightbearing as tolerated. He was informed that there would 
be some discomfort in this area, but the examiner anticipated 
that in the long term, the fusion would do quite well. A 
prescription was written for a cane and to the Orthotics 
Clinic for cushion insoles. He was told that he should begin 
a progressive wean to a regular shoe, to return to the 
Orthopedic Clinic in four weeks for follow-up, and that it 
would take him another four to six weeks before he would be 
able to continue his work as a self-employed contractor. The 
veteran was seen that same day to order a cane. A manual 
muscle test was within functional limits. He needed minimal 
assistance with transfer. His gait analysis was intact. He 
was to undergo training for a cane. 

The Board has considered the veteran's contentions that 
additional convalescence was required beyond April 1, 2004. 
VA medical records dated in January 2004, as well as VA 
records as late as the beginning of April 2004, do not show 
evidence of severe postoperative residuals as contemplated in 
the governing regulation that would warrant an extension of 
the veteran's paragraph 30 benefits beyond March 31, 2004. 
Although the veteran continued to experience chronic symptoms 
such as residual pain beyond April 1, 2004, the evidence 
reflects that the surgical procedure did not result in 
postoperative residuals that were (1) incompletely healed 
surgical healed wounds, stumps or recent amputations; (2) 
require therapeutic immobilization of one major joint or 
more; (3) necessitate house confinement; or (4) necessitate 
immobilization by cast beyond the original period. A 
temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.

The Board concludes that the preponderance of the evidence is 
against an extension of a total disability evaluation for 
convalescence beyond March 31, 2004, for a right foot 
disability. In reaching its determination, the Board has 
carefully considered the veteran's contentions and the 
application of the benefit-of-the-doubt rule. 
38 C.F.R. § 3.102.


Service Connection-Left Ulnar Nerve Disorder

The veteran maintains that he has a left ulnar nerve disorder 
as a result of an incident in service. He asserts that while 
in service, he injured his left elbow. He was treated by a 
corpsman and was led to believe it was only a soft tissue 
injury. He later injured his left elbow after service in 
1995, and was informed that he had substantial scar tissue in 
the left elbow area that could not have been the result of 
his injury at that time. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007). 

Service medical records show that the veteran was treated on 
one occasion in service for his elbow. In November 1977, the 
veteran slipped on a ladder on ship and fell on his elbow. 
The medical report did not indicate which elbow was injured. 
It was noted that he was in quite a bit of pain. X-rays of 
the elbow were negative for fracture. The assessment was soft 
tissue injury. He was treated with heat and rest. There were 
no other findings, treatments, or diagnoses for a left elbow 
injury in service.

After service, a June 1996 medical narrative record of North 
Texas Neurological Consultants received by VA in May 2005 
indicated, in pertinent part, that the veteran was injured in 
a motor vehicle accident in December 1995. At that time, the 
veteran was evaluated with an electromyograph (EMG) which 
confirmed the diagnosis of a left ulnar neuropathy of the 
left elbow. There were no findings, relating the left ulnar 
neuropathy to any event in service. 

VA attempted to obtain additional medical records from the 
North Texas Neurological Consultants in June 2005. That same 
month, the facility notified VA that the records concerning 
treatment for the veteran's left elbow neuropathy had been 
destroyed. Further, the veteran sent a February 2006 letter 
to VA indicating that he attempted to get records regarding 
the 1995 injury from both his physician and his attorney to 
no avail. His former doctor and attorney destroyed the 
medical evidence after seven years. He also checked with 
Arlington Memorial Hospital where surgery of the left elbow 
was performed and those records had also been destroyed. 

In May 2006, the veteran underwent VA examination. History 
indicating that he fell on his elbow in 1977 was found in his 
service medical records. Additionally, the examiner indicated 
the veteran sustained injury to the left elbow in 1995 after 
a motor vehicle accident. He underwent an ulnar nerve release 
at that time. The pertinent diagnoses were ulnar nerve 
entrapment and ulnar nerve release. The examiner was asked to 
provide an opinion as to whether the veteran's left ulnar 
nerve neuropathy was related to the veteran's 1977 inservice 
accident. The examiner reiterated that there was only one 
note relating such an incident, he maintained that he had 
continued pain and numbness in the left elbow since the time 
of the inservice injury, and then after a 1995 motor vehicle 
accident, he underwent an ulnar nerve release for pain and 
numbness. With no records of treatment between 1977 and 1995, 
but the veteran complaints of pain, the examiner stated that 
it would be speculation to determine if the ulnar nerve 
neuropathy was related to his motor vehicle accident of 1995 
or his inservice injury of 1977. 

The veteran's claim for service connection for left ulnar 
nerve disorder must fail. Service medical records are devoid 
of findings, treatment, or diagnosis for ulnar nerve disorder 
on all but one occasion in service. In 1977, the veteran was 
evaluated by a corpsman who indicated that he had sustained a 
soft issue injury of the elbow after falling from a ladder. X 
rays were negative, he was treated with heat and rest, and 
for the rest of his active service which culminated in 1982, 
there was no medical evidence of left elbow complaints. Not 
until 1995, when he injured his left elbow in an automobile 
accident, was there any complaint of left elbow pain and 
numbness. There is no medical evidence that links those two 
periods together to show that he has left ulnar nerve damage 
that can be linked to service. The veteran has not been able 
to obtain medical evidence of the 1995 treatment for left 
ulnar nerve damage, as he has indicated in a 2006 letter to 
VA that the medical evidence has been destroyed. There is no 
obligation on the part of VA to attempt to obtain records of 
the treatment the veteran alleges, as he thus acknowledges 
that such records do not exist. Counts v. Brown, 6 Vet. App. 
473, 477 (1994). A VA examination performed in May 2006, 
indicates that the veteran does have left ulnar nerve damage, 
but the examiner stated that it would be speculation for him 
to state that the ulnar nerve damage was the result of the 
ladder fall in service, or the 1995 motor vehicle accident. 
Therefore, there is no competent medical evidence linking the 
ulnar nerve damage to service. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

The only evidence that attempts to provide a link of the left 
ulnar nerve disorder to the veteran's active service, is the 
veteran's statements of such. He gave hearing testimony to 
that effect in February 2008. The veteran's contention 
regarding the cause of his disability is not probative, since 
as a layperson he is not competent to provide medical 
opinions that otherwise require medical expertise. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Lacking a 
diagnosis of left ulnar nerve disorder in service, or 
competent medial evidence that links the veteran's diagnosis 
of left ulnar nerve disorder to service, a basis upon which 
to grant service connection for a left ulnar nerve disorder 
has not been presented. 


ORDER

Entitlement to an extension of a temporary total disability 
evaluation under 
38 C.F.R. § 4.30 beyond March 31, 2004, based on a need for 
convalescence following right foot surgery is denied.

Service connection for a left ulnar nerve disorder is denied. 


REMAND

Additional development is necessary with regard to the 
veteran's claim for an increased rating for hallux valgus of 
the right great toe. The veteran claims that his hallux 
valgus of the right great toe is more severe than the current 
20 percent evaluation reflects. 

As to the issue of an increased rating for hallux valgus of 
the right great toe, the veteran testified in February 2008, 
that he was interested in undergoing additional examination 
regarding his right foot. He stated that his right great toe 
is frozen and that as a result, when he attempts to walk, he 
is unable to bend the toe and it drags all of the other toes 
along with the right great toe. He also complained of 
excessive callous under the right great toe. The record shows 
that he has not undergone VA examination of the right great 
toe disorder since July 2004. The veteran should be given a 
VA examination in connection with this claim. 

Accordingly, this case is REMANDED for the following action:  

1. The veteran should undergo a VA 
orthopedic examination to determine the 
current degree of disability of his right 
great toe disorder. The claims file 
should be made available to the examiner 
to ensure awareness of the veteran's 
pertinent history. All indicated tests, 
should be accomplished. The examination 
should address if the veteran's current 
right great toe disorder is moderately 
severe or severe. 

2. Adjudicate the issue of an increased 
rating for hallux valgus of the right 
great toe. If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal. 
They should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


